PUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 18-6320


ANTHONY WRIGHT,

                        Plaintiff – Appellant,

                v.

KENNETH E. LASSITER; CARLTON B. JOYNER; BETTY BROWN; R.
SPEER; TERRI C. STRATTON,

                        Defendants – Appellees,

                and

VAN MCCULLOUGH; B. VINES,

                        Defendants.

-----------------------------

AMERICAN CIVIL LIBERTIES UNION OF NORTH CAROLINA LEGAL
FOUNDATION; AMERICAN CIVIL LIBERTIES UNION FOUNDATION,

                        Amici Supporting Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:13-ct-03245-D)


Argued: January 29, 2019                                         Decided: April 17, 2019


Before KING, DIAZ, and RICHARDSON, Circuit Judges.
Affirmed by published opinion. Judge Richardson wrote the opinion, in which Judge
King and Judge Diaz concurred.


ARGUED: Michele Luecking-Sunman, NORTH CAROLINA PRISONER LEGAL
SERVICES, INC., Raleigh, North Carolina, for Appellant. Ryan Y. Park, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.
ON BRIEF: Daniel K. Siegel, Taittiona Miles, NORTH CAROLINA PRISONER
LEGAL SERVICES, INC., Raleigh, North Carolina, for Appellant. Joshua H. Stein,
Attorney General, Matthew W. Sawchak, Solicitor General, Yvonne Ricci, Assistant
Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellees. Irena Como, Christopher Brook, AMERICAN CIVIL
LIBERTIES UNION OF NORTH CAROLINA LEGAL FOUNDATION, Raleigh, North
Carolina; Daniel Mach, Heather L. Weaver, AMERICAN CIVIL LIBERTIES UNION
FOUNDATION, Washington, D.C., for Amici Curiae.




                                       2
RICHARDSON, Circuit Judge:

       Anthony Wright, serving a life sentence for murder in North Carolina, adheres to

the Ba Beta Kristiyan sect of Rastafarianism. He requested permission to celebrate four

annual Rastafarian “holy days” through communal feasts that include goat, fish, rice,

plantains, and wine, as well as three annual “holidays” through communal gatherings that

do not include feasts. He claims that the Defendants, North Carolina prison officials,

imposed a substantial burden on his religious exercise by refusing his request. He brings

his claims under both the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”), 42 U.S.C. § 2000cc et seq., and the First Amendment. After a bench trial,

the district court found for the Defendants.

       We affirm, though for a different reason than the ones given by the district court.

Wright’s claims suffer from a causation problem. He must prove that the Defendants’

policies caused a substantial burden on his exercise of religion. That is, he must show

that, but for the Defendants’ policies, a community of Rastafarian inmates would gather

to celebrate these seven holidays and holy days. But Wright has not identified any

Rastafarian inmate in the North Carolina prison system who would attend his proposed

gatherings. And he now concedes that his beliefs about how to celebrate these holidays

are idiosyncratic to Ba Beta Kristiyan and that there are no other North Carolina inmates

who belong to that sect. Thus, he has failed to show that the Defendants’ policies are

what prevent these communal gatherings from happening. Because Wright failed to

prove this critical element of his claim at trial, we affirm the judgment for the

Defendants.


                                               3
                                            I.

      Rastafarians believe in the divinity of Ethiopian Emperor Haile Selassie I, who

before his coronation was known as Ras Tafari.            Despite that common belief,

Rastafarianism—like many other religions—is divided into sects. These sects are often

called “mansions.” One of the newer mansions is Ba Beta Kristiyan, which was founded

in the 1980s by Abuna Ammanuel Foxe. Foxe served for many years as the Rastafarian

chaplain for the New York prison system. During that time, Ba Beta Kristiyan spread

among New York prison inmates.

      One of those inmates was Wright. In 2003, while incarcerated in New York,

Wright was inducted into Ba Beta Kristiyan by one of Foxe’s disciples, Ralph Severin.

After his release from prison in New York, Wright moved to North Carolina in 2009.

Because there is no organized Ba Beta Kristiyan church in North Carolina, he practiced

his religion at home. Only a few months after moving to North Carolina, Wright was

arrested for murder. He was convicted and sentenced to life imprisonment without

parole, a sentence he began serving at North Carolina’s Central Prison.

      While at Central Prison, Wright continued to practice Rastafarianism. In 2013,

prison officials designated him a “faith helper” who helped lead weekly Rastafarian

gatherings. Attendance at the weekly gatherings varied. Records for the year 2016 show

that as many as thirteen inmates and as few as three sometimes attended. On some

weeks, the gatherings had to be cancelled because no one showed up. In 2014, prison

officials, at the request of Wright and other Rastafarian inmates, permitted a special

Rastafarian religious observance on August 17.


                                            4
       The impetus for this case was a request for religious accommodations that Wright

made in 2012. While the request was somewhat unclear, it mentioned “holy days” and

attached a printout of a Ba Beta Kristiyan webpage listing three “holidays” (January 7,

July 16, and September 11) and four “holy days” (May 5, July 23, October 7, and

November 2). J.A. 19–22. The printout explained that most of the holy days are

celebrated with various food and drink, such as vegetables, rice, fish, and wine. Id.

Wright followed up with written grievances, one of which explained that these days are

“Solemn for the Rastafarian Community Worldwide.” J.A. 24. North Carolina prison

officials denied Wright’s request, concluding that his beliefs about these holidays and

holy days were particular to the Ba Beta Kristiyan mansion and not generally shared by

Rastafarians.

       Wright then filed a pro se complaint in the Eastern District of North Carolina

requesting “Acknowledgment of the Holy days and holidays to Celebrate these days with

a Feast,” as well as $19,500 in damages. J.A. 17. The district court granted summary

judgment for the Defendants, ruling that there was no substantial burden on Wright’s

religious exercise because the prison already provided him a reasonable opportunity for

religious worship through the weekly gatherings and other accommodations.              We

disagreed and sent the case back, explaining the district court had erred by considering

Wright’s ability “to engage in other forms of religious exercise” in finding no substantial

burden. Wright v. Lassiter, 633 F. App’x 150, 151 (4th Cir. 2016) (quoting Holt v.

Hobbs, 135 S. Ct. 835, 862 (2015)).




                                            5
        On remand, the Defendants again moved for summary judgment, which the

district court granted in part. The district court rejected Wright’s claims insofar as he

requested that non-Rastafarian inmates be allowed to attend his proposed holiday and

holy-day gatherings. Wright does not challenge that ruling on appeal. Reply Brief of

Appellant at 19 n.8. The district court denied summary judgment, however, on Wright’s

request for gatherings with other Rastafarian inmates, concluding that there were genuine

issues of material fact going to whether the Defendants had imposed a substantial burden

on Wright’s religious exercise and whether the government’s interests justified that

burden. Because Wright was still proceeding pro se, the district court asked North

Carolina Prisoner Legal Services to represent him at trial, which it agreed to do.

       The district court held a one-day bench trial on Wright’s claims. Wright testified

about his religious beliefs. He described the seven holidays and holy days, which he said

were “the core holidays of all the mansions of Rastafarian[ism].” J.A. 265. He explained

that his faith required celebrating these communal gatherings and feasts in “a church

setting.”   J.A. 253.   Severin, who had inducted Wright into the Ba Beta Kristiyan

mansion, testified as “an expert in the study and practice of Rastafarianism.” J.A. 281.

Like Wright, Severin explained the significance of these gatherings and stated that “all

Rastafarians celebrate” the four holy days. J.A. 290. Wright did not, however, call as a

witness any other Rastafarian inmate who joined in his requests.

       Wright also introduced testimony about his request for religious feasts.       He

testified holy-day services are followed by a communal meal with food items such as

“chicken, fish, I believe goat, rice, corn and plantains and stuff like that.” J.A. 218.


                                             6
Severin similarly identified these items as “goats, chicken, fish, rice, salad.” J.A. 286.

Wright introduced evidence that the prison had permitted communal religious meals for a

few other religious groups: a Muslim inmate, for example, testified about communal Eid

al-Fitr meals. At summation, however, Wright’s counsel explained that he did not expect

the prison “to fully fund the holy days with a meal.” J.A. 444. And his counsel also

conceded that there were no outside Rastafarian volunteers willing to provide meals of

goat, fish, rice, plantains, and wine.    Instead, Wright now sought permission for

fundraising that would allow inmates to pay for the meals. Or, his counsel argued, the

prison could permit separate gatherings for Rastafarians where they could eat from “the

regular food tray.” Id.

       In response to Wright’s evidence, the Defendants described the accommodations

the prison had made for Rastafarian religious practices. Their witnesses pointed to the

weekly Rastafarian services and testified that Wright could always share a meal with

other Rastafarians from his housing unit at regular mealtimes in the dining hall. The

Defendants also called an expert witness, University of North Carolina anthropology

professor Dr. Charles Price, a practicing Rastafarian who has authored scholarly books

and articles on the religion.    Dr. Price testified that Wright’s beliefs about how to

celebrate these holidays were specific to the Ba Beta Kristiyan mansion. In particular,

other Rastafarians do not hold “feasts.” Nor do all Rastafarians celebrate all seven

holidays and holy days. Moreover, most Rastafarians are vegetarian, and Dr. Price

testified that he “would be run off” if he showed up at a Rastafarian gathering with a

bottle of wine.      J.A. 339.     In Dr. Price’s opinion, Central Prison’s existing


                                            7
accommodations were adequate for Rastafarians (or at least, for those not belonging to

Ba Beta Kristiyan).

       The Defendants’ witnesses also testified that granting Wright’s requests would

impose burdens on the prison. The witnesses testified to the substantial personnel costs

required to oversee the gatherings, as well as the cost of the requested food. One

estimated that, if the prison system bore the full costs of staffing and providing food for

the four holy-day gatherings for all Rastafarian inmates statewide, those costs would total

$587,193.60 per year. What is more, the Defendants’ witnesses described how these

gatherings could cause security problems by diverting staff from other important tasks

and by giving inmates the opportunity to start fights and obtain contraband.

       After hearing this testimony, the district court ruled for the Defendants. The

district court concluded that, because the Defendants had already accommodated

Wright’s requests to a significant degree and because limited staff and funds prevented

other accommodations, there was no substantial burden on Wright’s exercise of religion.

The district court alternatively found that, under both RLUIPA and the First Amendment,

the government’s interests “in avoiding excessive logistical problems, costs, and security

concerns” justified any burden on Wright’s exercise of religion. J.A. 832–33.

       Wright timely appeals. We review the district court’s factual findings for clear

error and its legal conclusions de novo. Virginia Elec. & Power Co. v. Bransen Energy,

Inc., 850 F.3d 645, 654 (4th Cir. 2017).




                                            8
                                            II.

       Because the evidence at trial failed to show that prison officials imposed a

substantial burden on Wright’s religious exercise, we affirm the district court’s judgment

for the Defendants.

       Wright brings his free-exercise claims under RLUIPA and the First Amendment.

Such claims proceed in two stages. At the first stage, which is essentially the same for

both claims, the plaintiff must show that the prison’s policies imposed a substantial

burden on his exercise of sincerely held religious beliefs. See Carter v. Fleming, 879
F.3d 132, 139–40 (4th Cir. 2018). If the plaintiff can make that showing, we proceed to

the second stage, asking whether the prison’s policies are justified despite the burden they

impose.   The standards governing this second stage diverge for RLUIPA and First

Amendment claims. Under RLUIPA, the government has the burden to show that its

policies satisfy strict scrutiny: that is, the policies must represent the least restrictive

means of furthering a compelling governmental interest.         42 U.S.C. § 2000cc-1(a).

Under the First Amendment, the plaintiff has the burden to show that the policies at issue

are not “reasonably related to legitimate penological interests.” Jehovah v. Clarke, 798
F.3d 169, 176 (4th Cir. 2015) (quoting Turner v. Safley, 482 U.S. 78, 89 (1987)).

       We agree with Wright that the district court committed legal error by confusing

these two stages of the analysis. In finding that prison regulations did not impose a

substantial burden on Wright’s religious exercise, the district court improperly relied on

the logistical burdens that acceding to Wright’s request would place on the prison system.

See J.A. 830. If the prison would face burdens in relaxing its policies to accommodate


                                             9
Wright’s request, those burdens are relevant at the second stage of the analysis: whether

strong enough governmental interests justify the prison’s policies. The burdens on the

prison are not relevant at the first stage, where we must focus upon the burdens on

Wright himself.

       Even so, this error does not require reversal. While we usually remand when the

district court has misapplied the relevant legal standard after a bench trial, we may affirm

when the evidence permits only one conclusion. Raleigh Wake Citizens Ass’n v. Wake

Cty. Bd. of Elections, 827 F.3d 333, 345 (4th Cir. 2016). And that is true here, because

Wright has not introduced sufficient evidence to show that the prison’s policies were the

cause of any burden on his exercise of religion.

       Both Wright’s First Amendment claim (brought under 42 U.S.C. § 1983) and his

RLUIPA claim require him to prove causation:            that is, he must show that the

Defendants’ policies are the cause of the alleged burden on his exercise of religion. The

specific issue here is factual causation (also sometimes called actual cause, causation-in-

fact, and “but-for” causation), which requires a plaintiff to show that his injury would not

have occurred but for the defendant’s conduct. Burrage v. United States, 134 S. Ct. 881,

890 (2014).

       We have expressly held that § 1983 incorporates a causation requirement. Evans

v. Chalmers, 703 F.3d 636, 647 (4th Cir. 2012). And RLUIPA’s text does as well. The

defendant must “impose” a substantial burden to be held liable, 42 U.S.C. § 2000cc-1(a),

which requires a showing that the defendant caused the burden to exist. The surrounding

text confirms this, explaining that the government imposes a burden “even if the burden


                                            10
results from a rule of general applicability.” Id. (emphasis added). That is, a burden is

“imposed” by the government if it “results from” the government’s policies. And the

phrase “results from” includes, at a minimum, the concept of factual causation. Burrage,
134 S. Ct. at 889.

       Our precedent confirms what RLUIPA’s text requires. RLUIPA incorporates

“customary tort principles.” Lovelace v. Lee, 472 F.3d 174, 194 (4th Cir. 2006). One of

these customary tort principles is the requirement to show factual and proximate cause.

Paroline v. United States, 134 S. Ct. 1710, 1719–20 (2014). And in RLUIPA land-use

cases, we have implicitly required causation, holding that the burden in question must

have been imposed by the defendants and not “self-imposed” by the plaintiffs

themselves. Andon, LLC v. City of Newport News, 813 F.3d 510, 515 (4th Cir. 2016); cf.

Bader v. Wrenn, 675 F.3d 95, 98 (1st Cir. 2012) (concluding “a lack of outside clergy,

volunteer visitors, and practicing co-religionists in the prison,” not decision to transfer the

plaintiff to a different prison, had caused the burden on plaintiff’s religious exercise);

Adkins v. Kaspar, 393 F.3d 559, 571 (5th Cir. 2004) (holding burden resulted from “a

dearth of qualified outside volunteers” to lead religious gatherings, not any prison policy

prohibiting the gatherings).

       Wright’s causation problem stems from the fact that he has requested communal

gatherings and feasts. There is no such thing as a community of one, and Wright agreed

at oral argument that he was not seeking a feast for himself alone. He therefore had to

show that, but for the policies that allegedly prohibit the requested holiday gatherings,

other inmates would join in the gatherings. To put it in the negative, if other inmates


                                              11
would not join in his gatherings, then the prison’s restrictive policies would not be a

factual cause of the burden he claims to have experienced.

      Wright provided no direct evidence to show that other inmates would join his

gatherings. There was no testimony showing that any other Rastafarian at Central Prison

or any other North Carolina prison had joined in his requests to celebrate in the manner

he requested or would attend his gatherings if they were held. There was one instance in

2014 in which other Rastafarian inmates joined Wright in requesting to celebrate August

17 as a Rastafarian holiday. J.A. 373–74, 680. But August 17 is not one of the seven

holidays and holy days Wright seeks to celebrate communally. If anything, the record

suggested that other inmates did not join in his requests. At oral argument, Wright

conceded that—at least based on the trial record—he was the only member of the Ba

Beta Kristiyan mansion in the entire North Carolina prison system. In fact, it is possible

he was the only member of Ba Beta Kristiyan in North Carolina inside or outside of

prison: he testified that, during the short time he lived there before his arrest, “we

celebrated individually at the house.” J.A. 221.

      We reject Wright’s suggestion, made at oral argument, that requiring him to prove

causation would be an unreasonable imposition. Of course, inmates need not identify and

disprove every conceivable impediment that might stand in the way of carrying out their

requested religious exercise. We doubt, for example, that an inmate seeking communal

gatherings must prove as part of his case-in-chief that there are enough chairs in the

prison chapel. But he must adduce enough evidence to permit a reasonable finder of fact

to conclude—not merely speculate—that such gatherings would occur. In this case,


                                            12
attendance by other inmates was fundamental to Wright’s request. Wright had a full and

fair opportunity to identify through discovery, and then to call at trial, witnesses who

could testify that other inmates had an interest in attending his proposed gatherings. Yet

he did not produce even one such witness.

      The record does suggest one potential basis to conclude that other Rastafarians in

the prison system might attend Wright’s gatherings. In the proceedings below, Wright

consistently claimed that all Rastafarians shared his beliefs about how to celebrate the

holidays in question. He said as much in his requests to the prison officials, claiming:

“Holy days and holidays are periods of Solemn for the Rastafarian Community

Worldwide.” J.A. 24. At trial, Wright similarly testified that these days “are the core

holidays of all the mansions of Rastafarian[ism].” J.A. 265. His expert, Severin, testified

that the four holy days are celebrated by all Rastafarians, subject to only minor

differences in name and what food is eaten at the feasts.         J.A. 290–92.     And at

summation, Wright’s counsel argued that each of these holy days was important to the

“Rastafarian community as a whole.” J.A. 441. The district court appeared to reject this

claim and accept the testimony of the Defendants’ expert, Dr. Price, who opined that

Wright’s beliefs about exactly how to celebrate these days were particular to the Ba Beta

Kristiyan mansion.

       If Wright had proved that all Rastafarians share his beliefs about these days, that

might well have been enough circumstantial evidence that at least some other Rastafarian

inmates would join him at his proposed gatherings. But we need not decide that issue,

because Wright has abandoned this theory on appeal. Before us, Wright characterizes


                                            13
Severin’s testimony about the tenets of Rastafarianism writ large as “informative

background,” Reply Brief of Appellant at 12, and says that this testimony was intended to

prove “what Wright’s faith required,” Brief of Appellant at 32 (emphasis added). Indeed,

throughout his argument on appeal, Wright has taken great pains to emphasize that his

beliefs about these days are not necessarily the same as other Rastafarians’. And when

the Defendants raised the causation issue in their brief, Wright did not seek to rely on

record evidence suggesting that other Rastafarians share his beliefs about holding the

requested communal celebrations on these days.

       Instead, Wright seems to argue that he need not prove causation, claiming that all

he seeks is the “opportunity” to hold the requested gatherings. Reply Brief of Appellant

at 11. Yet nothing in RLUIPA or the First Amendment requires prisons to make futile

gestures in support of religious exercise. They need not change their policies to permit

religious gatherings that will never take place. And it is the plaintiff’s burden to prove

that the requested religious exercise would occur if the prison granted his request, not the

defendant’s burden to disprove it.      Because Wright did not carry that burden, the

judgment of the district court is

                                                                              AFFIRMED.




                                            14